FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 8 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SOUTH BAY UNITED PENTECOSTAL                      No.      20-55533
CHURCH, a California nonprofit
corporation; BISHOP ARTHUR HODGES                 D.C. No.
III, an individual,                               3:20-cv-00865-BAS-AHG
                                                  Southern District of California,
                 Plaintiffs-Appellants,           San Diego

 v.                                               ORDER

GAVIN NEWSOM, in his official capacity
as the Governor of California; et al.,

                 Defendants-Appellees.

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,* District
Judge.

      In light of the Supreme Court’s orders in Harvest Rock Church, Inc. v.

Newsom, No. 20A94, 592 U.S. ___ (Dec. 3, 2020) and Roman Catholic Diocese of

Brooklyn v. Cuomo, No. 20A87, 592 U.S. ___ (Nov. 25, 2020), we vacate the

district court’s October 15, 2020 order denying the motion for injunctive relief

filed by South Bay United Pentecostal Church (South Bay), and remand to the

district court for further consideration of this matter.



      *
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
      South Bay’s emergency motion for an injunction pending appeal (ECF No.

96) is denied without prejudice.

      IT IS SO ORDERED.




                                      2